DETAILED FINAL ACTION
Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 11/26/2021, regarding the status of the claims is hereby acknowledged. With respect to the applicant’s Remarks regarding support for the amendments, MPEP §2163 states “With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.” The applicant has not shown support in the disclosure of the parent application for the amended limitations and the Examiner is raising an issue with respect to the priority date of the newly amended claims below.
Applicant’s arguments, see Remarks page 6-7, filed 6/10/2021 regarding the rejections under 35 U.S.C. 103 have been fully considered. The applicant’s arguments are directed, in part, to newly amended limitations not previously submitted. Therefore, a new grounds of rejection will be provided in view of newly found prior art to take into consideration the newly amended claims. However, the Examiner will rely on the prior art of record to Wolfe to address the amended limitations in addition to newly found prior art in an effort to advance prosecution
With respect to the Applicant’s arguments regarding the newly amended limitations, Remarks pg. 7-8, filed 11/26/2021, the applicant argues: 
The Office Action acknowledges (at page 6) that Boston and Kaars do not features of our prior claims relating to adapting the transcoding. The Office Action relies entirely upon the Wolfe reference for this feature, citing paragraph 0074 of the reference. But Wolfe does not teach the full extent of our claimed features for which it is cited; these differences are made even clearer in the foregoing amendments...Note that Wolfe is referring here to a process performed by the video server that is shown in Wolfe's FIG. 7. The language specifically refers to the server adaptively selecting the video standard and rate "based upon constant monitoring of the type of the video content". It is at least implicit that the "constant monitoring" is done by the server. At the very least, the reference is silent about any sort of adapting based upon messages received from the client, much less any sort of message received from the remote device that indicates that the remote device is performing another task, as now recited in our current claims. Even if Wolfe were combined with Kaars and Boston, then, the result would still lack any sort of message from a remote device that indicates that the remote device is performing another task, as now recited in each of our independent claims.
The examiner respectfully disagrees. First, the applicant has broadly claimed “performing another task” after claiming “transmit the encoded video content in the different second format to the remote device….” Stated differently, the applicant claims that the transcoding is adapted in real time during transmission of the media stream in response to a third instruction relating to a different task. Therefore, 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 to the claims as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The current application 16/156,424 is a continuation of U.S. patent application Ser. No. 15/649,276 filed on Jul. 13, 2017, which is a continuation of U.S. patent application Ser. No. 14/979,271 filed on Dec. 22, 2015 (U.S. Pat. No. 9,716,910), which is a continuation of U.S. patent application Ser. No. 14/558,490 filed on Dec. 2, 2014 (U.S. Pat. No. 9,237,300), which is a continuation of U.S. patent application Ser. No. 13/073,469 filed on Mar. 28, 2011 (U.S. Pat. No. 8,904,455), which is a continuation of U.S. patent Ser. No. 11/933,969 filed on Nov. 1, 2007 (U.S. Pat. No. 7,917,932), which is a continuation-in-part of U.S. patent application Ser. No. 11/147,664 filed on Jun. 7, 2005 (U.S. Pat. No. 7,877,776, which claim the benefit of Provisional Application No. 60/577,833 filed on Jun. 7, 2004. 
The parent applications filed on or before Jun. 7, 2005 fail to provide adequate support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, U.S. patent application Ser. No. 11/147,664 filed on Jun. 7, 2005 (U.S. Pat. No. 7,877,776, which claim the benefit of Provisional Application No. 60/577,833 filed on Jun. 7, 2004) fail to provide adequate support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application related to the limitation recited in claim 1 (i.e., 
MPEP §2163 states “With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.” The applicant has not shown support in the disclosure of the parent application for the amended limitations. 
First, the applicant has broadly claimed “performing another task” after claiming “transmit the encoded video content in the different second format to the remote device….” Stated differently, the applicant claims that the transcoding is adapted in real time during transmission of the media stream in response to a third instruction.  With respect to the applicant’s original disclosure, in U.S. patent application Ser. No. 11/147,664 filed on Jun. 7, 2005 (‘664 Application), relating to a placeshifter as claimed, the ‘664 Application does not use the term “placeshifter” but does disclose a PVR. First, in paragraph [0091-0094] of the ‘664 Application, the disclosure describes and embodiment for initiating a recordings while a user is on a phone call or listening to music but there is not disclosure of modifying the recording when the user is performing another task. Furthermore, paragraph [0093-0094] only describes functionality with respect to a lost network connection but does not appear to disclose performing another “task” as claimed (i.e., “wherein the third instruction received from the remote device indicates that the remote device is performing another task”).  Similarly, paragraphs [0105-0109] describes Frame rate regulation and quality control for encoder but does not disclose “wherein the third instruction received from the remote device indicates that the remote device is performing another task.” Similarly, paragraphs [0110-0112] disclose dynamic parameter control for video encoder broadly discloses “network characteristics change” but does not address wherein the remote device is performing another task in relation to “wherein the third instruction received from the remote device indicates that the remote device is performing another task.” The Applicant’s combined disclosure in the ‘664 Application 
Therefore, the newly amended limitations of claims 1-3, 5, 14, 16, 17, 21, 22, 23 does not appear to be entitled to the priority date of the parent applications.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-23 are objected to because of the following informalities: The preamble of the claims is directed to an automated process and depend from canceled claim “19.” For the purpose of compact prosecution, the issue will be treated as a minor informality that requires correction as independent claim 17 is directed to an automated process and the newly added dependent claims appear to be directed to depend from claim 17.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11-17, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0074380 to Boston (hereafter Boston) and in further view of Kaars, Peter B. US 20030066084 A1 (hereafter Kaars) and in further view of Wolfe; Andrew L. et al. US 20050091696 A1 (and supported in Provisional Application 60/503,151)(hereafter Wolfe) and in further view of Reisman, Richard US 20030229900 A1 (hereafter Reisman).
Regarding claim 1, Boston discloses a system to placeshift video content to a remote device via a network, the system comprising: a television receiver configured to receive the video content as a television content broadcast in a first format; a video recorder configured to record the video content received via the television broadcast in non-transitory digital storage, wherein the video content is stored in the first format, and wherein the recorder is responsive to first instructions received via the network from the remote device that identify the video content to be received by the television receiver and recorded by the video recorder as recorded video content (figure 2a; para 169 – HDTV broadcasting is a first format commercial HDTV quality to fit a video stream into a transmission bandwidth not yet affected by desirable further (relative) compression needed to fit a show into a particular space requirement in the storage space of a PVR); (PVR in fig 2a with storage 170; para 115 and 119 other storage media for storing television content comprising non-transitory digital storage; see also para 0465), (figures 48/54, para 0498, 0502) 
With respect to a placeshifter, Boston teaches a PVR that allows for storage on a local storage and the ability for space provider or remote PVR and requesting programs from those PVRs (0497, and 0502), this examiner equates this to a placeshifter that allow functionality for trick play (para 113; see also para 0498-0500) that transmits, responsive to second instructions received from the remote device via the retrieves the previously recorded video content from the video recorder, transcodes the retrieved video content from the first format to a different second format for transmission on the network, and transmits the encoded video content in the different second format to the remote device via the network as a media stream for playback of the encoded video content by the remote device; wherein the transcoding is adapted in real time during transmission of the media stream in response to a third instruction received from the remote device, wherein the third instruction received from the remote device indicates that the remote device is performing another task” Boston teaches PVR of FIG. 2a includes a codec 176, which can take the form of a video card plugged into the system bus of a personal computer, or other forms as will occur to those of skill in the art. The codec 176 provides video and audio output from recorded shows in storage space 166 to an input/output interface 178. The codec 176 can also provide changes in video compression or video quality as needed in particular instances. The input/output interface provides video and audio output to a display device 180. In the case of PVRs implemented with connection to televisions, the display device 180 is a television. In the case of PVRs implemented as general purpose computers, the display device is often implemented as a computer screen. The display device 180 is any device, as will occur to those of skill in the art, capable of displaying video and audio content. See also Boston retrieving from the video recorder, encodes the retrieved video content for transmission on the network, and transmits the encoded video content to the remote device via the network (Boston teaches 464-479 – elements 4804 and 4816 correspond to storage service providers comprising remote PVRs for recording content based on user instructions to then transmit the recording based on users record instructions to a user’s PVR 106; see also 492-502; see also para 88-89 wherein PVRs comprise “Codec” for encoding and decoding video with audio for transmission or reception.). 
wherein the transcoding is adapted in real time during transmission of the media stream in response to a third instruction received from the remote device, wherein the third instruction received from the remote device indicates that the remote device is performing another task”, Kaars which recognizes a known problem in the art relating to a PVR transmitting content to another device (para 6-7, 20-22, 25-30, Fig. 1, of when the format that is required by the desired output device is not compatible with the input signal format as stored in the PVR; when the stored data is in a format that cannot be transferred across a network, e.g., the home network, due to format incompatibility, e.g., due to bandwidth constraints; when transcoding is applied on, e.g., a video signal with image enhancing and interpolation algorithms a higher picture quality can be achieved; transcoding is, e.g., where certain content that has been previously encoded in a certain format is reencoded to another format…the format in which the signal is received may not be optimally formatted, e.g., in case of a less than optimal compression ratio, for handling it in the PVR, e.g., due to storage capacity constraints. Kars however, does not explicitly reference (in haec verba) wherein the transcoding is adapted in real time during transmission of the media stream in response to a third instruction received from the remote device, wherein the third instruction received from the remote device indicates that the remote device is performing another task.
[See prior art made of record but not relied upon which disclose analogous known problems in the art Dureau, Vincent US 20030135860 A1; Margulis, Neal  US 20010021998 A1; Paik; Woo Hyun et al. US 7634794 B1).]
In an analogous art, Wolfe teaches the deficiency of Boston and Kaars (Wolfe Fig. 2 and para 27, 46, 51; see also provisional paragraphs 38, 47, 62 combined disclosing a video recorder for transmitting streaming content to a remote device and monitoring the transmission rate of the communication link between the video recorder and the video client device so that the video encoding standard and the rate can be adaptively selected based on any network changes is understood as in real-time because the 

[0074] Once the video encoding standard and the video encoding rate are selected, the video server 102a transcodes 708 video content stored therein according to the selected video encoding standard and the video encoding rate. Finally, the transcoded video content is downloaded 710 to the video client devices 104a, 104n. Then, the process returns to step 704 to keep monitoring the type of video content, so that the video encoding standard and rate can be adaptively selected based upon constant monitoring of the type of the video content. Since the video content is adaptively transcoded according to a video encoding standard and a video encoding rate compatible with the type of video content to be downloaded, the video content can be downloaded to the video client devices in a format that maintains the quality of the video content while still saving bandwidth in the transmission over the video network. 

Stated differently, Wolfe teaches continually monitoring the tasks (e.g. type of content being processed by the client device) such that after an initial transcoding parameters are selected, the transcoder dynamically adjusts the transcoding rate based on continual communicating with the client device wherein the claimed instructions are communications for monitoring between the transcoder and the client device. Therefore, a person of ordinary skill in the art would have reasonably inferred that another task is a task different that viewing the first type of content that was in Wolfe para [0074].
In an analogous art, Reisman teaches a television system wherein a STB comprising DVRs transfer streamed content to multiple TV receivers, monitors, or display systems (para 73, 150, 197). See also para 42 Streaming may also refer more particularly to realtime streaming, in which the flow of the stream is managed, such as through buffering and/or network quality of service controls, to support realtime presentation of continuous media at a steady rate with limited interruptions. See also para 260 distributing content from a PC or PC-like media server or storage device to a TV or other entertainment device (see para 122-123 and Fig. 3 elements 340, 342, 344, 346 as a PDA/phone screen for presenting video screen); para 281 - DVR acts as the primary control for a TV system, DVR can be connected to the PC/PDA device through any convenient method; Fig. 1 element 150 and para 75 – wireless phones considered computer like systems in relation to PC for implementing embodiments of the invention; para 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Boston to utilize a broadcast TV format stored on a PVR having the capability to modify the format of an original broadcast stream and further incorporate known elements of Kaars comprising a PVR storing original content that has been previously encoded in a certain format is reencoded to another format to transmitted to another portable device having different format capability than the PVR in order to accommodate the processing capabilities of different devices coupled to a PVR. It would have been obvious to one of ordinary skill in the art at the time of invention to modify Boston and Kaars by further incorporating known elements of Wolfe for a video recorder device for transmitting content from a DVR/PVR to a remote device using heterogeneous formats while monitoring network changes and the tasks performed by the remote device to dynamically adjust transmission rates in order to address video signal degradation by using adaptive bit rates and improve a viewing experience for the end user because Reisman recognizes the benefit of monitoring tasks performed on the remote mobile device capable of 

Regarding claim 2, “other task performed by the remote device comprises processing a telephone call” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Reisman para 447-448 further discloses pausing content when some or all widows change state; pausing content when the user is performing a different task (para 318, 393-394); para 312, 547 – different task other than viewing video content comprises making phone calls.
See prior art made of record but not relied upon McCarthy; Mary Catherine et al. US 20080092199 A1 and Connor, Patrick L. US 20040203353 A1 – DVR/PVR pauses operation to enable the viewer to answer a phone call.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Boston, Kaars, and Wolfe to utilize a broadcast TV format stored on a PVR having the capability to modify the format of an original broadcast stream for transmission to heterogeneous devices and further incorporate known elements of Reisman for a transmitting content from a DVR/PVR to a remote mobile device using heterogeneous formats while monitoring network changes and the tasks performed by the remote device to dynamically adjust the transmission of video content by pausing the video content while the user of the remote mobile device coordinates a telephone call for content displayed on the video content because Reisman recognizes the benefit of monitoring tasks performed on the remote mobile device in order to pause the video content to enable the viewer to pick up at the point of interruption. 
Regarding claim 3, “wherein the placeshifter adapts the transcoding in real time by pausing the transcoding for the duration of the telephone call” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein Reisman para 447-448 further discloses pausing content when some or all widows change state; pausing content when the user is performing a different task (para 318, 393-
See prior art made of record but not relied upon McCarthy; Mary Catherine et al. US 20080092199 A1 and Connor, Patrick L. US 20040203353 A1 – DVR/PVR pauses operation to enable the viewer to answer a phone call.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Boston, Kaars, and Wolfe to utilize a broadcast TV format stored on a PVR having the capability to modify the format of an original broadcast stream for transmission to heterogeneous devices and further incorporate known elements of Reisman for a transmitting content from a DVR/PVR to a remote mobile device using heterogeneous formats while monitoring network changes and the tasks performed by the remote device to dynamically adjust the transmission of video content by pausing the video content during the time that the user of the remote mobile device coordinates a telephone call for content displayed on the video content because Reisman recognizes the benefit of monitoring tasks performed on the remote mobile device in order to pause the video content to enable the viewer to pick up at the point of interruption. 
Regarding claim 4, “wherein the placeshifter is further configured to store the encoded video content in a buffer for transmission to the remote device after the telephone call is complete” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Reisman para 447-448 further discloses pausing content when some or all widows change state; pausing content when the user is performing a different task (para 318, 393-394); para 312, 547 – different task other than viewing video content comprises making phone calls; See also para 42 Streaming may also refer more particularly to realtime streaming, in which the flow of the stream is managed, such as through buffering and/or network 
See prior art made of record but not relied upon McCarthy; Mary Catherine et al. US 20080092199 A1 and Connor, Patrick L. US 20040203353 A1 – DVR/PVR pauses operation to enable the viewer to answer a phone call.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Boston, Kaars, and Wolfe to utilize a broadcast TV format stored on a PVR having the capability to modify the format of an original broadcast stream for transmission to heterogeneous devices and further incorporate known elements of Reisman for a transmitting content from a DVR/PVR to a remote mobile device using heterogeneous formats while monitoring network changes and the tasks performed by the remote device to dynamically adjust the transmission of video content by pausing the video content during the time that the user of the remote mobile device coordinates a telephone call for content displayed on the video content because Reisman recognizes the benefit of monitoring tasks performed on the remote mobile device in order to pause the video content to enable the viewer to pick up at the point of interruption. 
Regarding claim 5, “wherein the placeshifter is configured to resume transmission of the encoded video content from the buffer in response to a fourth instruction received from the remote device” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Reisman para 447-448 further discloses pausing content when some or all widows change state; pausing content when the user is performing a different task (para 318, 393-394); para 312, 547 – different task other than viewing video content comprises making phone calls; See also para 42 Streaming may also refer more particularly to realtime streaming, in which the flow of the stream is managed, such as through buffering and/or network quality of service controls, to support realtime presentation of continuous media at a steady rate with limited interruptions; [0053] "State" refers to the representation of the current state of a system relating to one or more tasks or sessions, usually in discrete values of some set of "state variables" that can be stored as a "state record" sufficient to define the state fully enough to allow the current activity to be deactivated and then reactivated, such as in a context switch or shutdown, using the state record to reset it so that it then behaves as if never interrupted. Therefore, a person of ordinary skill in the art would have reasonably inferred that Reisman 1) transmits realtime streaming, in which the flow of the stream is managed, such as through buffering and/or network quality of service controls during the performance of task by a user of the remote mobile device comprising a task different than viewing video content and 2) tracking state change to determine points when content reception was interrupted in order to provide content after the interruption ends to behave as if never interrupted.
See prior art made of record but not relied upon McCarthy; Mary Catherine et al. US 20080092199 A1 and Connor, Patrick L. US 20040203353 A1 – DVR/PVR pauses operation to enable the viewer to answer a phone call.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Boston, Kaars, and Wolfe to utilize a broadcast TV format stored on a PVR having the capability to modify the format of an original broadcast stream for transmission to heterogeneous devices and 

Regarding claim 6, “wherein the non-transitory digital storage is cloud-based storage remotely located from the system and accessible via the network” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Boston para 48-52 interpreted as comprising cloud storage is interpreted as a model of computer data storage in which the digital data is stored in logical pools. The physical storage spans multiple servers (sometimes in multiple locations), and the physical environment is typically owned and managed by a hosting company).
Regarding claim 7, “wherein the first format is a television broadcast format” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Boston discloses in figure 2a, that the content sources include broadcast TV sources which distribute in broadcast TV formats (0101-0102, 0105, 0110, via a TV tuner, 0120). See also Boston para 169 – HDTV broadcasting is a first format commercial HDTV quality to fit a video stream into a transmission bandwidth not yet affected by desirable further (relative) compression needed to fit a show into a particular space requirement in the storage space of a PVR. See also Reisman para 77-78, 307 disclosing transmission formats and conversion of formats for televisions and remote devices. 
Regarding claim 8, “wherein the video content is stored in the non-transitory digital storage using the television broadcast format” is further rejected on obviousness grounds as discussed in the rejection of claims 1-7 wherein Boston discloses various transcoding methods for storage space including non-
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Boston, Kaars, and Reisman to utilize a broadcast TV format for transmission and incorporate known elements of Wolfe’s invention for storing video content in MPEG format in order to facilitate the storage of received broadcast content by eliminating the conversion of received content for storage and reduce processing requirements of the device processors. 
Regarding claim 9, “wherein the different second format is a media streaming format that is compatible with the network” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Boston discloses that the placeshifter is configured to encode the recorded portion of the video content in a format that is compatible with the network (0089, application of video codec prior to transmission). Whereas Boston teaches all the elements of the claim, the motivation to modify the prior art to modify the elements as claimed is further evidenced by Kaars which recognizes a known problem in the art relating to a PVR transmitting content to another device (para 6-7, 20-22, 25-30, Fig. 1 - when the format that is required by the desired output device is not compatible with the input signal format as stored in the PVR; when the stored data is in a format that cannot be transferred across a network, e.g., the home network, due to format incompatibility, e.g., due to bandwidth constraints; when transcoding is applied on, e.g., a video signal with image enhancing and interpolation algorithms a higher picture quality can be achieved; transcoding is, e.g., where certain content that has been previously encoded in a certain format is reencoded to another format…the format in which the signal is received may not be optimally formatted, e.g., in case of a less than optimal compression ratio, for handling it in the PVR, e.g., 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Boston, Kaars, Reisman, and Wolfe to utilize a broadcast TV format for storage for the above mentioned advantages comprising resolving the known problem in the art wherein the stored data is in a format that cannot be transferred across a network, e.g., the home network, due to format incompatibility, e.g., due to bandwidth constraints.

Regarding claim 11, “wherein the first instructions are responsive to a schedule of programming information presented by the remote device” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Boston discloses in figure 54-55, that the first instructions are responsive to a schedule of programming information presented by the remote device; Fig. 55 corresponds to automated personal recording. Boston discloses that the first instruction comprises scheduling information about the particular program that is obtained from the schedule of programs (0138, 0140, and 0143). See also Reisman para 289, 356 remote device views EPG and activate primary viewing on a different device.
Regarding claims 12 “wherein the schedule of programming information is provided from a web server via the network” Boston does disclose utilizing a user schedule/program guide, Boston does not explicitly recite that the schedule of programming information is provided from a web server communicating on the network. See also Reisman para 289, 356 remote device views EPG on an entertainment portal and activate primary viewing on a different device wherein para 291 discloses an entertainment portal as an Internet Portal.
In an analogous art, Wolfe teaches storing video content in digital format such as MPEG (provisional para 27-31 – receiving program guide for storage and wherein received content is obtained from remote video servers).

Regarding claim 13, “wherein the receiver is media source that is controlled by the placeshifter to obtain the video content that is identified in the first instructions” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Boston discloses that the receiver is media source that is controlled by the placeshifter to obtain the portion of the video content that is identified in the first instructions (figures 52-54). See also Reisman para 73 disclosing the television system comprising a DVR also comprises a receiver.
Method claim 14 substantially corresponds to system claim 1 as addressed above. Wherein claim 14 recites “at a later time”, the examiner notes that the PVR, for example of Wolfe are understood to enabling scheduling of programs at future times. See also See also Reisman para 289, 356 remote device views EPG and activates primary viewing on a different device wherein para 291 discloses an entertainment portal as an Internet Portal.

Regarding claim 15, is further rejected on obviousness grounds as discussed in the rejection of claims 1-9 and 11-14 wherein Boston discloses encoding comprises converting the stored media program from a television viewing format to a digital format that is compatible with the network prior to transmitting the stored media program via the network (0089, application of video codec prior to transmission; para 20, 22, 100-102, 169, 174 for content streaming from a PVR ).Boston discloses that the placeshifter is configured to encode the recorded portion of the video content in a format that is when the stored data is in a format that cannot be transferred across a network, e.g., the home network, due to format incompatibility, e.g., due to bandwidth constraints; when transcoding is applied on, e.g., a video signal with image enhancing and interpolation algorithms a higher picture quality can be achieved; transcoding is, e.g., where certain content that has been previously encoded in a certain format is reencoded to another format…the format in which the signal is received may not be optimally formatted, e.g., in case of a less than optimal compression ratio, for handling it in the PVR, e.g., due to storage capacity constraints. See also Reisman para 77-78, 307 disclosing transmission formats and conversion of formats for televisions and remote devices. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Boston, Kaars, Reisman, and Wolfe to utilize a broadcast TV format for storage for the above mentioned advantages comprising resolving the known problem in the art wherein the stored data is in a streaming format that cannot be transferred across a network, e.g., the home network, due to format incompatibility, e.g., due to bandwidth constraints.

Claim 16 is met by the discussion of claims 1-9 and 11-15 as addressed above.
Claim 17 is met by the discussion of claims 1-9 and 11-16 above. Further see Boston figures 52-54 with the respective receive, record, display/download steps.
Regarding claim 18, is further rejected on obviousness grounds as discussed in see claims 1, 11.
Regarding claim 21, “wherein the other task performed by the device comprises processing of a telephone call” is further rejected on obviousness grounds as discussed in the rejection of claim 2 in particular and in addition to claims 1-9 and 11-17.
Regarding claim 22, “wherein the placeshifter adapts the transcoding in real time by pausing transmission of the encoded video content to the device for the duration of the telephone call” is further rejected on obviousness grounds as discussed in the rejection of claim 3 in particular and in addition to claims 1-9 and 11-17.
Regarding claim 23, “wherein the placeshifter is further responsive to the third instruction to store the encoded video content in a buffer for transmission to the device after the telephone call is complete” is further rejected on obviousness grounds as discussed in the rejection of claim 4 in particular and in addition to claims 1-9 and 11-17.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421